Exhibit 10.1

CINEMARK HOLDINGS, INC.

SECOND AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR

COMPENSATION POLICY

Effective as of June 4, 2015

 

Introduction:

In order to advance the interests of Cinemark Holdings, Inc. (the “Company”) and
its stockholders by aligning the interests of the Company and its stockholders
with Non-Employee Directors and enhancing the ability of the Company and its
Subsidiaries to attract and retain qualified Non-Employee Directors, the Company
has adopted this Non-Employee Director Compensation Policy (this “Policy”), by
which Non-Employee Directors are compensated for their service to the Company.

 

Eligibility:

Only those members of the Company’s board of directors (the “Board”) who
constitute Non-Employee Directors are eligible to receive compensation under
this Policy. For purposes of this Policy, “Non-Employee Director” means any
member of the Board of Directors of the Company (the “Board”) who (i) is not an
employee of the Company or any of its Subsidiaries; and (ii) is not an employee
of any the Company’s stockholders with contractual rights to nominate directors
(a “Significant Stockholder”). Directors who are employees of the Company, any
of its Subsidiaries, or any of its Significant Stockholders are not entitled to
additional compensation on account of such director’s service on the Board. In
addition, no additional compensation shall be paid to any member of the Board
who serves as a director of any subsidiary of the Company.

 

Cash Compensation:

Each Non-Employee Director shall be entitled to receive the following annual
compensation (as applicable to such Non-Employee Director) in connection with
the service of such Non-Employee Director as a member of the Board:

 

  (a) A base director retainer of $60,000;

  (b) An additional retainer of $25,000 if such Non-Employee Director serves as
the Lead Director;

  (c) An additional retainer of $20,000 if such Non-Employee Director serves as
the chairman of the Audit Committee of the Board (the “Audit Committee”);

  (d) An additional retainer of $10,000 if such Non-Employee Director serves as
a member of the Audit Committee, other than the chairman of the Audit Committee;



--------------------------------------------------------------------------------

  (e) An additional retainer of $10,000 if such Non-Employee Director serves as
the chairman of the Compensation Committee of the Board (the “Compensation
Committee”);

  (f) An additional retainer of $5,000 if such Non-Employee Director serves as a
member of the Compensation Committee, other than the chairman of the
Compensation Committee;

  (g) An additional retainer of $10,000 if such Non-Employee Director serves as
the chairman of the Nominating and Corporate Governance Committee of the Board
(the “Governance Committee”);

  (h) An additional retainer of $5,000 if such Non-Employee Director serves as a
member of the Governance Committee;

  (i) An additional retainer of $10,000 if such Non-Employee Director serves as
the chairman of the Strategic Planning Committee of the Board;

  (j) An additional retainer of $5,000 if such Non-Employee Director serves as a
member of the Strategic Planning Committee;

  (k) An additional retainer of $10,000 if such Non-Employee Director serves as
the chairman of the New Ventures Committee of the Board; and

  (l) An additional retainer of $5,000 if such Non-Employee Director serves as a
member of the New Ventures Committee.

 

Cash Payment:

Each Non-Employee Director shall be paid the amount of cash retainer applicable
to such Non-Employee Director in four (4) equal quarterly payments to be made on
the fifth (5th) business day following the end of each fiscal quarter of the
Company during which such Non-Employee Director has continuously served as a
member of the Board (or applicable committee of the Board), or as soon
thereafter as is administratively possible. Notwithstanding anything in this
Policy to the contrary, in the event a Non-Employee Director assumes or vacates
a position on the Board or one of its committees during a quarter, such
Non-Employee Director shall be entitled to a prorated portion of the cash
compensation for such position for that quarter based on the percentage of days
in that quarter during which such Non-Employee Director served in the position
for which the cash retainer is payable under this Policy.

 

Expense Reimbursement:

All Non-Employee Directors shall be entitled to reimbursement from the Company
for their reasonable travel (including airfare and ground transportation),
lodging and meal expenses incident to attending meetings of the Board or
committees thereof or in connection with other Board related business. The
Company shall also reimburse directors for attendance at director continuing
education programs that are relevant to their service on the Board and which
attendance is pre-approved by the chairman of the Nominating and Corporate

 

-2-



--------------------------------------------------------------------------------

 

Governance Committee or chairman of the Board. The Company shall make
reimbursement to a Non-Employee Director within a reasonable amount of time
following submission by the Non-Employee Director of reasonable written
substantiation for the expenses.

 

Restricted Shares:

Promptly following the initial election of a Non-Employee Director to the Board,
or promptly following a Board member meeting the criteria of a Non-Employee
Director, such Non-Employee Director shall receive a grant of Restricted Shares
of the Company’s Common Stock valued at $110,000 (the “Initial Award”) and
thereafter, promptly following the anniversary of the date of election to the
Board a continuing Non-Employee Director shall receive a grant of Restricted
Shares of the Company’s Common Stock valued at $110,000 (the “Annual Award”) on
June 15 of every year. The valuation date of the Restricted Shares will be the
date of grant of such Restricted Shares. The number of Restricted Shares to be
issued will be determined by dividing $110,000 by the Fair Market Value of a
share of Common Stock on the valuation date. The Initial Award shall vest on a
date determined by the Board and each Annual Award shall vest on the first
anniversary of the date of the grant, subject to the Non-Employee Director’s
continued service to the Company through the vesting dates. All grants of
Restricted Shares shall be made pursuant to the Company’s Amended and Restated
2006 Long Term Incentive Plan (the “Amended and Restated Plan”). Under the
Amended and Restated Plan, grants of Restricted Shares are governed by
individual Restricted Share Award Agreements between the Company and a
Participant. The descriptions of these grants set forth above are qualified in
their entirety by reference to the Amended and Restated Plan and the applicable
Restricted Share Award Agreement issued thereunder.

 

Annual Review:

This Policy shall be reviewed annually by the Compensation Committee and
modified as necessary to ensure its terms remain consistent with the stated
interests of the Company and its stockholders. The Compensation Committee shall
have the power to construe this Policy to determine all questions arising
thereunder, and to adopt and amend such rules and regulations for the
administration of this Policy as it may deem desirable. The Compensation
Committee shall determine the members of the Board who qualify as Non-Employee
Directors and are eligible to receive compensation under the terms of this
Policy. Any decisions of the Compensation Committee in the administration of
this Policy shall be final and conclusive. The Compensation Committee may
authorize one or more of its members or any officer of the Company to execute
and deliver documents on its behalf. No member of the Compensation Committee
shall be liable for anything done or omitted to be done by such member or by any
other member of the Board or the Compensation Committee in connection

 

-3-



--------------------------------------------------------------------------------

 

with this Policy, except for such member’s own willful misconduct or gross
negligence (unless the Company’s Certificate of Incorporation or Bylaws, or any
indemnification agreement between the Company and such person, in each case in
accordance with applicable law, provides otherwise). The Compensation Committee
shall have the power to engage outside consultants, auditors or other
professional help to assist in the fulfillment of the duties of the Compensation
Committee under this Policy at the Company’s expense.

 

Capitalized Terms:

Capitalized terms used not defined in this Policy have the meanings ascribed to
them in the Amended and Restated Plan.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, upon authorization of the Compensation Committee of the
Board, the undersigned has caused this Cinemark Holdings, Inc. Second Amended
and Restated Non-Employee Director Compensation Policy, to be executed effective
on the 4th day of June, 2015.

 

CINEMARK HOLDINGS, INC. By:   /s/ Michael D. Cavalier Name:  

Michael D. Cavalier

Title:  

Executive VP-General Counsel and Secretary

Signature Page to

Cinemark Holdings, Inc. Non-Employee Director Compensation Policy